Case 2:18-cv-00497-JRG-RSP Document 260 Filed 04/15/20 Page 1 of 7 PageID #: 10193



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION


   UNILOC 2017 LLC,

                        Plaintiffs,

                                                    Civil Action No. 2:18-cv-497-JRG-RSP


   v.                                               JURY TRIAL DEMANDED

   GOOGLE LLC,                                      FILED UNDER SEAL PURSUANT TO
                                                    PROTECTIVE ORDER
                        Defendant.




   DEFENDANT GOOGLE LLC’S SUPPLEMENTAL MEMORANDUM IN SUPPORT OF
        ITS MOTION FOR SUMMARY JUDGMENT OF NON-INFRINGEMENT

          On October 30, 2019, Google moved for summary judgment of non-infringement based

   on the uncontroverted fact that the only accused products in this case, YouTube and Google

   Cloud Media & Entertainment, do not use, and have never used, the only technology accused by

   Uniloc in this case: SP and SI frames. Dkt. No. 118. The matter was fully briefed when, on

   March 26, 2020, the Court offered Uniloc one final opportunity to file, by April 3, 2020, a

   memorandum identifying any “evidence uncovered in discovery supporting or negating the

   assertion that the accused products perform the steps of the asserted patents in this case”. Id. at 2.

   Uniloc failed to file that memorandum by April 3, and still has not done so today.

          As noted in the Court’s March 26, 2020 Order, id. at 2, Uniloc suggested in its opposition

   to Google’s motion for summary judgment that the accused products use

                                                                               See Dkt. No. 153 at 2.
Case 2:18-cv-00497-JRG-RSP Document 260 Filed 04/15/20 Page 2 of 7 PageID #: 10194



   However, for the reasons detailed in Google’s reply in support of its motion for summary

   judgment, none of the evidence relied upon by Uniloc substantiates that position. In fact, all the

   evidence presented establishes that the accused Google services do not use the accused

                                                                                 . See Dkt. No. 177 at

   3-5. Even after the close of all written and document discovery, Uniloc still has not, and cannot,

   identify anything to the Court to establish that Google uses the accused                     (or

   practices the claim elements in any other specified manner).

          Now that Uniloc has failed to offer evidence controverting Google’s factually supported

   assertion that neither accused product uses                    , the only properly accused

   technology in the litigation, this case is ripe for summary judgment that Google does not infringe

   the asserted patent. See John v. Louisiana (Bd. of Trustees), 757 F.2d 698, 708 (5th Cir. 1985)

   (citing Wang v. Lake Maxinhall Estates, Inc., 531 F.2d 832, 835 n. 10 (7th Cir. 1976);

   McDermott v. Lehman, 594 F. Supp. 1315, 1320-21 (D. Me. 1984); Stepanischen v. Merchants

   Despatch Transportation Corp., 722 F.2d 922, 930-32 (1st Cir. 1983)) (noting that, although a

   party’s failure to file an opposition to a motion for summary judgment does not mandate

   automatic grant of the motion, the Court may accept as true all facts propounded by the party

   moving for summary judgment as a sanction for the failure). Google therefore respectfully

   requests that the Court now find that there is no material dispute that the accused products do not

   use the accused                   and that, as a result, the accused products do not infringe the

   asserted patent claims.

          Importantly, Google recognizes that the Court also has pending before it Google’s

   Renewed Motion to Dismiss for Lack of Standing and Improper Venue (Dkt. No. 106), which

   challenges the existence of a case or controversy in this matter, as well as whether this Court is




                                                    2
Case 2:18-cv-00497-JRG-RSP Document 260 Filed 04/15/20 Page 3 of 7 PageID #: 10195



   the proper court to hear this matter in the event there is federal jurisdiction over this dispute.

   Accordingly, it remains to be determined whether final dismissal of this case will rest on grounds

   of jurisdiction or venue, or on the merits (i.e., because the accused Google products do not use

   the technological features that are accused of infringing the asserted patent claims).

          Google thus requests that after ruling upon Google’s fully-briefed summary judgment

   motion, the Court stay this action, in its entirety, until the Court also rules on Google’s pending

   motion to dismiss on jurisdictional and venue grounds. If this Court determines that it has proper

   jurisdiction and venue, then Google requests that, based on this summary judgment motion, the

   Court enter a final and appealable judgement that Google does not infringe the patent-in-suit and

   that Uniloc’s Complaint, alleging infringement, is dismissed with prejudice.




                                                    3
Case 2:18-cv-00497-JRG-RSP Document 260 Filed 04/15/20 Page 4 of 7 PageID #: 10196




   DATED: April 10, 2019           Respectfully submitted,

                                   By: /s/ Robert W. Unikel
                                       Robert W. Unikel (IL Bar #6216974)
                                       robertunikel@paulhastings.com
                                       Michelle Marek Figueiredo (IL Bar #6297112)
                                       michellemarek@paulhastings.com
                                       Matthew Richard Lind (IL Bar #6327241)
                                       mattlind@paulhastings.com
                                       John A. Cotiguala (IL Bar #6311056)
                                       johncotiguala@paulhastings.com
                                       PAUL HASTINGS LLP
                                       71 South Wacker Dr., 45th Floor
                                       Chicago, IL 60606
                                       Telephone: (312) 499-6000
                                       Facsimile: (312) 499-6100

                                       Elizabeth L. Brann (CA Bar #222873)
                                       elizabethbrann@paulhastings.com
                                       Ariell Nicole Bratton (CA Bar #317587)
                                       ariellbratton@paulhastings.com
                                       PAUL HASTINGS LLP
                                       4747 Executive Drive, 12th Floor
                                       San Diego, CA 92121
                                       Telephone: (858) 458-3000
                                       Facsimile: (858) 458-3005

                                       Robert Laurenzi (NY Bar #3024676)
                                       robertlaurenzi@paulhastings.com
                                       PAUL HASTINGS LLP
                                       200 Park Avenue, 26th Floor
                                       New York, NY 10166
                                       Telephone: (212) 318-6000
                                       Facsimile: (212) 318-6100

                                       Michael E. Jones
                                       State Bar No. 10929400
                                       mikejones@potterminton.com
                                       E. Glenn Thames, Jr.
                                       State Bar No.00785097
                                       glennthames@potterminton.com
                                       Patrick C. Clutter
                                       State Bar No. 24036374
                                       patrickclutter@potterminton.com
                                       POTTER MINTON, P.C.



                                         4
Case 2:18-cv-00497-JRG-RSP Document 260 Filed 04/15/20 Page 5 of 7 PageID #: 10197



                                      110 N. College Ave., Suite 500
                                      Tyler, Texas 75702
                                      Telephone: (903) 597-8311
                                      Facsimile: (903) 593-0846

                                      Attorneys for Defendant Google LLC




                                        5
Case 2:18-cv-00497-JRG-RSP Document 260 Filed 04/15/20 Page 6 of 7 PageID #: 10198



                                    CERTIFICATE OF SERVICE

            I hereby certify that a true and correct copy of the foregoing document was filed

   electronically in compliance with Local Rule CV-5 on this 10th day of April, 2020. As of this

   date, all counsel of record had consented to electronic service and are being served with a copy

   of this document through the Court’s CM/ECF system under Local Rule CV-5(a)(3)(A) and by

   email.

                                                          /s/ Robert W. Unikel
                                                          Robert W. Unikel
Case 2:18-cv-00497-JRG-RSP Document 260 Filed 04/15/20 Page 7 of 7 PageID #: 10199



                    CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

          I hereby certify under Local Rule CV-5(a)(7), the foregoing document is filed under seal

   pursuant to the Court’s Protective Order entered in this matter.

                                                         /s/ Robert W. Unikel
                                                         Robert W. Unikel
